Citation Nr: 1138296	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-27 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2011 the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded so that VA can fulfill its duty to assist the Veteran in obtaining evidence to substantiate his claim, including providing him with a medical examination and obtaining a probative medical opinion.  

In May 2006 VA received an application from the Veteran for disability benefits for "UPPER AND LOWER BACK INJURY."  

Service treatment records document that upon entrance into service in March 1985 the Veteran reported that he had never had recurrent back pain.  The report of medical examination at entrance into service documents that he had an abnormal spine examination noted as mild to moderate dorsal scoliosis centered at about the 8th to 9th thoracic vertebrae and that he had relatively free motion and was asymptomatic.  A March 1985 consultation sheet explains that this was found on chest x-ray.  It thus appears that, with regard to his spine, the Veteran was not sound upon entrance into service.  38 U.S.C.A. § 1111 (West 2002).  This raises the question of whether the Veteran's condition was aggravated by his active service.  38 U.S.C.A. § 1153.  

An October 1986 report of medical examination documents that the Veteran had thoracolumbar scoliosis less than 10 percent.  

An October1987 service treatment note documents that the Veteran complained of upper mid back pain after lifting a heavy object the previous day.  Objectively mild scoliosis was noted and muscle strain was diagnosed.  In December 1987 he again complained of upper back pain, chronic since the October 1987 lifting incident.  This note refers to the previous diagnosis as muscular strain and mild scoliosis.  The Veteran reported that his symptoms had increased in the past two weeks.  Diagnosis was muscle spasm secondary to scoliosis.  A week later the stated impression was mild dextroscoliosis.  In January 1988 he was seen in an emergency room for chronic muscle pain medial to the right scapula.  Objective findings include "obvious right scoliosis (with an arrow pointing "up").  He had full range of motion but had spasm medial to the right scapula.  

In February 1988, he returned to sick call due to low back pain.  An orthopedic department note from later in February 1988 includes an impression of subscapular bursitis secondary to strain.  This includes a finding that he had a 29 degree right curve of the spine, unchanged since 1986.  Impression was right thoracic scoliosis and subscapular bursitis secondary to strain.  A week later he reported for follow up and was found to be positive for trigger points from T 7-12 and a decrease in subjective symptoms.  March 1988 notes document an unremarkable physical examination and that the Veteran had no complaints. 

In August 2009, the Veteran underwent a VA compensation and pension (C&P) examination of his back.  The examiner rendered an impression of "Mechanical low back pain."  In an examination results section included that x-rays of the Veteran's spine were normal, referred to the lack of abnormalities as to the vertebral bodies and intervertebral spaces ,but also stated that the Veteran had scoliosis with a 15 degree convexity in the thoracic area to the right and a compensate recurve in the lumbar area.  He offered an opinion in which he reported that the Veteran's spine x-rays were normal other than the thoracic scoliosis and stated that during service the low back component was never stressed.  The examiner also stated that the Veteran had no significant complaints of back pain until four years prior to the examination.  As to a nexus opinion, the examiner stated as follows:  

Examination today was normal and his x-rays were normal.  Except for the thoracic scoliosis.  Hence it is less likely as not that his current low back condition is caused by or a result of the mid thoracic pain and upper lumbar pain that he suffered during his service career.  The diagnosis is mechanical low back pain with normal x-rays, normal examination and minimal disability.  

This examination is not adequate.  The examiner appears to contradict himself.  He relied on normal x-rays and a normal examination for finding that the Veteran's back condition is not related to his active service but also diagnosed mechanical low back pain and referred to x-rays showing thoracic curve and lumbar recurve.  Also important is that one of the questions that must be answered in this case is whether the Veteran's scoliosis increased in severity during his active service, and, if it did, whether there is undebatable evidence that the increase was due to the natural progression of the condition.  This was not addressed in the medical opinion.  

Based on the above, VA must afford the Veteran an adequate medical examination on remand.  38 U.S.C.A. § 5103A(d) (West 2002).  

Turning to another matter, during the January 2011 hearing the Veteran testified that he has seen a private physician, Dr. "M.B." for his back condition.  January 2011 transcript at 9.  The Veteran testified that Dr. M.B. was going to give VA the records of treatment of the Veteran.  Id. at 9.  No records of treatment of the Veteran by Dr. M.B. have been received as of the date of the instant document.  

In June 2011, VA received a letter from the Veteran in which he reported that he was treated by Dr. "C.P." between 1998 and 2001, by Dr. W.M. in 2006, who had since retired, and by Dr. M.B.  There are no records of treatment associated with the claims file from these physicians.  As it appears from the Veteran's statements that these are relevant records, a remand is necessary so that VA can assist the Veteran in obtaining the records.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his representative, enclose copies of VA Form 21-4142, and request that the Veteran provide authorization for VA to obtain records of treatment of his back by the three physicians that he identified in the letter he dated May 31, 2011 that was received by the Board in June 2011.  Obtain all available relevant records of treatment from such physicians and associate the records with the claims file.  If the records are not obtained, document VA's efforts to obtain the records and provide the Veteran with written notice consistent with the requirements of 38 C.F.R. § 3.159(e).  The Veteran himself should obtain these record in order to assist the RO.   

2.  Then, after ensuring that all identified obtainable relevant evidence is associated with the claims file, schedule the Veteran for a C&P examination of his spine.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner is asked to address the following:  

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's scoliosis permanently increased in severity during his active service.  In doing so, the examiner must provide a complete rationale for any conclusion reached.  Such rationale must address the complaints that the Veteran had regarding his back during service and the fact that he was asymptomatic prior to entrance into service.  

(b)  If the examiner concludes that his scoliosis permanently increased in severity during service the examiner must provide an expert opinion as to whether the increase was due to the natural progress of the condition.  The examiner must provide a complete rationale for any conclusion reached.  If the examiner concludes that the increase was due to the natural progression of the condition he or she must explain whether or not there is undebatable evidence that the increase was due to the natural progression of the condition.  

(c)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder of any part of the Veteran's back, which he has had at any time since he filed his claim in May 2006, is related to his active service.  The examiner must provide a complete rationale for any conclusion reached.  

3.  After the above development and any other development deemed necessary is completed, readjudicate the issue on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


